We do not agree to the reasoning and all that is said in the above opinion, for if a valid levy had been made and possession shown in the sheriff, we think the facts would sustain a conviction. But as the evidence discloses that no valid levy was made until September 6th, and possession of the property not taken by the sheriff until that day, and appellant appropriated none of the property after September 6th, the evidence will not sustain a conviction, and we therefore agree to a reversal of the case.